Rothrook, J".
The defendant was jointly indicted with three other parties, and he demanded a separate trial. That a murder was committed by some one was not denied. Upon the trial certain witnesses were permitted, against the defendant’s objection, to testify to admissions and oral declarations made by the other defendants after the murder was committed. The court, after admitting the testimony, instructed the jury thereon in substance the same as the instruction dis-' cussed in the fifth point of the opinion in State v. Westfall, 49 Iowa, 328.
Testimony of the same kind was admitted in that case, and it was held that it was inadmissible, and that the instruction based thereon was erroneous. The question presented in the two cases is the same, and, following State v. Westfall, the judgment in this case must be
Reversed.